Steffen, C. J.,
dissenting:
Although I fully understand the majority’s desire to afford relief in this case, I must respectfully dissent because in so doing, this court has simply — and inappropriately — amended the applicable statute of limitations enacted by the Legislature.
In providing relief to plaintiffs under Servatius v. United Resort Hotels, 85 Nev. 371, 455 P.2d 621 (1969) and Nurenberger Hercules-Werke v. Virostek, 107 Nev. 873, 822 P.2d 1100 (1991), this court articulated the circumstances under which such relief could be granted despite the running of the period of limitations and lack of knowledge of the true name(s) of *847the defendant. In Servatius we held that a mistakenly named “proper defendant” could be brought into an action despite the running of the statute of limitations if three factors were satisfied: (1) that the proper defendant had actual notice of the institution of the action; (2) that the defendant knew that it was the proper defendant in the action; and (3) that the proper defendant was not in any way misled to its prejudice. Servatius, 85 Nev. at 373, 455 P.2d at 622-23. The Servatius court thus concluded that in legal contemplation, such a defendant was already before the court and that the amendment merely corrected the mistaken name rather than adding a new party. Id. at 373-74, 455 P.2d at 623. In short, Servatius “was, in every sense, an opinion of limited application crafted to supply a basis for achieving equity and justice where the true defendant, although unnamed, had actual knowledge of the institution of the action, knew that it was the proper defendant, and was not in any way misled to its prejudice.” Nurenberger Hercules-Werke, 107 Nev. at 878, 822 P.2d at 1104.
In Nurenberger Hercules-Werke, we observed that the Servatius factors had been misapplied to situations involving the substitution of parties under NRCP 10(a). Id. at 878, 822 P.2d at 1103-04. Thus, in order to minimize the unduly harsh effects of the Servatius rule, we concluded that plaintiffs could avoid the bar of the statute of limitations after its expiration by effectively utilizing NRCP 10(a) as follows:
(1) pleading fictitious or doe defendants in the caption of the complaint; (2) pleading the basis for naming defendants by other than their true identity, and clearly specifying the connection between the intended defendants and the conduct, activity, or omission upon which the cause of action is based; and (3) exercising reasonable diligence in ascertaining the true identity of the intended defendants and promptly moving to amend the complaint in order to substitute the actual for the fictional. Satisfaction of all three of the aforementioned elements is necessary to the granting of an amendment that relates back to the date of the filing of the original complaint.
Nurenberger Hercules-Werke, 107 Nev. at 881, 822 P.2d at 1106.
Thus, under Nurenberger Hercules-Werke, this court recognized the propriety of a remedy where the statute of limitations had run and the plaintiff had ‘“adequately alleg[ed] intended defendants and present uncertainty as to their names.’” Id. at 880, 822 P.2d at 1105 (quoting Hill v. Summa Corporation, 90 Nev. 79, 81, 518 P.2d 1094, 1095 (1974)). Significantly, the Nurenberger Hercules-Werke court observed that “Rule 10(a) was not intended to reward indolence or lack of diligence by *848giving plaintiffs an automatic method of circumventing statutes of limitations.” Id. at 881, 822 P.2d at 1105 (emphasis added).
Unfortunately, the majority has now crafted a rule that provides an automatic extension of statutes of limitation for plaintiffs who either don’t know that they don’t know the correct name or identity of the defendant or don’t sufficiently care to know or to even take advantage of the pleading latitude provided by Rule 10(a). Both Servatius and Nurenberger Hercules-Werke tied relief from an expired statute of limitations to a conscious attempt by a plaintiff to give notice to, or otherwise identify the intended defendant who was connected to the specific action under complaint.
Apparently, the new rule adopted by the majority is that if a plaintiff identifies a defendant by a name that is somewhat close to that of the real defendant, the plaintiff will be the beneficiary of an automatic extension of the statute of limitations for a period of 120 days after the filing of the complaint. Under the new rule, there is no requirement of caution per Rule 10(a), no requirement of diligence or notice or pleading the basis for naming fictitious defendants and connecting them to the source of their intended liability. If the plaintiff guesses somewhere close, an automatic 120 day extension of the statute of limitations ensues, and the plaintiff need not be concerned about diligence for that entire period. In short, the majority has adopted a rule that is tantamount to amending the statute of limitations and extending the period of limitations by 120 days.
In the instant case appellant, plaintiff below, has suffered from the derelictions of an insolvent attorney (not appellant’s attorney on appeal), that supply a genuine basis for both sympathy and the making of bad law. Although I share the majority’s sympathy for appellant, I do not view the rule adopted by the majority as being within the legitimate prerogatives of this court. I therefore respectfully dissent.